  Case 4:20-mc-00018-KES Document 5 Filed 07/02/20 Page 1 of 2 PageID #: 68




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DISTRICT


SMITHFIELD PACKAGED MEATS                                         Civ. No. 4:20-mc-18
CORP.,

                       Petitioner,

vs.                                                         CORPORATE DISCLOSURE
                                                                 STATEMENT
UNITED STATES OF AMERICA
DEPARTMENT OF LABOR,
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,

                       Respondent.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Petitioner Smithfield

Packaged Meats Corp. (“Smithfield”) submits the following information regarding its corporate

affiliations: Smithfield, a Virginia corporation with its headquarters in Smithfield, Virginia,

which, in turn, is a wholly-owned subsidiary of WH Group Limited, which trades on the Hong

Kong Stock Exchange under the stock code 00288.

       Dated this 2nd day of July, 2020.

                                                     /s/     Lisa Hansen Marso
                                              Lisa Hansen Marso
                                              BOYCE LAW FIRM, L.L.P.
                                              300 South Main Avenue
                                              P.O. Box 5015
                                              Sioux Falls, SD 57117-5015
                                              (605) 336-2424
                                              lkmarso@boycelaw.com




                                                 1
Case 4:20-mc-00018-KES Document 5 Filed 07/02/20 Page 2 of 2 PageID #: 69




                                 Susan F. Wiltsie (PRO HAC VICE -PENDING)
                                 HUNTON ANDREWS KURTH, L.L.P.
                                 2200 Pennsylvania Avenue, N.W.
                                 Washington, D.C. 20037
                                 (202) 955-1500
                                 swiltsie@huntonAK.com

                                 Alexandra Cunningham (PRO HAC VICE -PENDING)
                                 HUNTON ANDREWS KURTH, L.L.P.
                                 Riverfront Plaza, East Tower
                                 951 East Byrd Street
                                 Richmond, VA 23219
                                 (804) 787-8087
                                 acunningham@huntonAK.com

                                 Attorneys for Petitioner




                                    2
